Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 12, 2019

                                       No. 04-19-00759-CV

                         IN THE INTEREST OF Z.L.M.C, A CHILD

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA01569
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
       In the underlying suit to terminate the parent-child relationship, Appellant sought a court
order for pretrial genetic testing. See TEX. FAM. CODE ANN. § 161.005(c); In re C.E., 391
S.W.3d 200, 203 (Tex. App.—Houston [1st Dist.] 2012, no pet.). After a hearing, the trial court
denied the motion and dismissed the suit. The trial court signed the order on September 5, 2019.
       Appellant requested findings of fact and conclusions of law. See TEX. R. CIV. P. 296,
297.
        “An appeal in a parental termination case is accelerated and must be filed within twenty
days after the judgment is signed.” In re J.L.E., No. 05-11-01509-CV, 2012 WL 2343901, at *2
(Tex. App.—Dallas June 20, 2012, no pet.) (mem. op.) (dismissing an appeal of the denial of
father’s parental-rights termination suit—based on mistaken paternity—for an untimely filed
notice of appeal); accord In re J.A.R., No. 12-14-00208-CV, 2014 WL 3853912, at *1 (Tex.
App.—Tyler Aug. 6, 2014, pet. denied) (mem. op.) (citing TEX. FAM. CODE ANN. § 109.002).
        “[I]n an accelerated appeal, absent a rule 26.3 motion, the deadline for filing a notice of
appeal is strictly set at twenty days after the judgment is signed, with no exceptions, and filing a
rule 26.1(a) . . . request for findings of fact and conclusions of law will not extend that deadline.”
In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005).
       Appellant’s notice of appeal was due on September 25, 2019. See TEX. R. APP. P.
26.1(b). A motion for extension of time to file a notice of appeal was due not later than October
10, 2019. See id. R. 26.3.
       Appellant’s notice of appeal was filed on October 23, 2019. See generally Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of time is necessarily
implied when an appellant acting in good faith files a [notice of appeal] beyond the time allowed
by Rule [26.1], but within the fifteen-day period in which the appellant would be entitled to
move to extend the filing deadline under Rule [26.3].” (emphasis added)).
        Appellant’s notice of appeal appears to be untimely. We ORDER Appellant to SHOW
CAUSE within TEN DAYS of the date of this order why this appeal should not be dismissed for
want of jurisdiction. See TEX. R. APP. P. 42.3(a); Verburgt, 959 S.W.2d at 617 (“[O]nce the
period for granting a motion for extension of time under Rule [26.3] has passed, a party can no
longer invoke the appellate court’s jurisdiction.”).
       If Appellant fails to show cause or respond as ordered, this appeal will be dismissed
without further notice. See TEX. R. APP. P. 42.3(c).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court